DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This office action is a response to Applicant’s communication on February 05, 2021. 
Claims 1 – 21 have been examined in this application.
Claims 1-4, 7, 9, 13, 14, 18, and 21 are amended.
Claims 1-21 are rejected.
This communication is the FINAL action on the merits.
  
Claim Rejections - 35 USC § 102
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-21 are rejected under 35 U.S.C. 102 as being anticipated over Wang et al. (US 2019/0362334 A1). Hereinafter referred to as Wang respectively. 
With respect to claim 1, 13, 21, Wang teaches A method of 
identifying, by a transaction device, user verification mechanism supported by the transaction device that provides  selecting, by the transaction device, based on the supported by the transaction device, a transaction protocol from among a plurality of transaction protocols comprising a first transaction protocol that uses a first user verification mechanism and a second transaction protocol that uses a second user verification mechanism (Wang, [0008] teaches a transaction method is provided. The method includes: sending, by a payment device, PIN-less request information to a check device, where the PIN-less request information is used by the payment device to request the check device for a PIN-less identifier, the PIN-less identifier is used to indicate that a card for a transaction has a PIN-less capability, the PIN-less identifier is associated with the check device and corresponds to the card, and the payment device, the check device, and the card are already associated with each other; receiving, by the payment device, PIN-less answer information that is sent by the check device, [0017] further teaches the transaction method provided in the second aspect, the PIN-less ); 
and [[,]] transacting, by the transaction device, with the terminal based on the selected 
With respect to claim 2 and 14, Wang teaches the invention as stated in claim 1. Wang further teaches wherein the user verification mechanism comprises a mechanism that uses a customer device for user verification and the first transaction protocol is associated with verifying users via their respective customer devices, the method further comprising (Wang, [0007-0008]): 
determining that the transaction device includes an onboard biometric sensor such that the transaction device is equipped to act as the customer device to perform the user verification 
and wherein transacting with the terminal comprises performing the user verification via the onboard biometric sensor and providing a result of the user verification to the terminal. (Wang, [0056]).
With respect to claim 3 and 15, Wang teaches the invention as stated in claim 1. Wang further teaches wherein the user verification mechanism comprises a mechanism that uses a transaction protocol is associated with verifying users via their respective customer devices, the method further comprising (Wang, [0008]): 
determining that a mobile device other than the transaction device is to perform the user verification(Wang, [0056], [0142]); 
transmitting, to the mobile device, a request to perform the user verification via a biometric sensor of the mobile device (Wang, [0056], [0142]); 
receiving, from the mobile device, a result of the user verification that indicates whether or not a user has been verified at the mobile device (Wang, [0009] teaches the transaction method provided in the first aspect, two-factor verification is implemented after the payment device and the additional check device verify each other. Even if the payment device is lost or information about the card is thieved, because the check device further needs to be verified for a small-amount PIN-less transaction, unauthorized payment is not performed, and security of the transaction can be enhanced. For a PoS machine and/or an HCE payment application not supporting a small-amount PIN-less function, validity of verifying a PIN-less permission of the check device is used, a PIN-less function of the server is implemented by verifying the PIN-less identifier, and the PIN-less function of the PoS machine is implemented after the payment device receives a response of the check device and modifies the CVM list of the card, so that a cardholder verification process is no longer performed on the PoS machine, and a risk that a password is peeked at when the password is entered is avoided, thereby achieving higher security and better user experience. See also [0142]); 
and wherein transacting with the terminal comprises transmitting the result of the user verification to the terminal (Wang, [0008]).
With respect to claim 4, Wang teaches the invention as stated in claim 1. Wang further teaches wherein the user verification mechanism comprises a mechanism that does not use a customer device for user verification and the second transaction protocol is associated with a contactless payment protocol, and wherein transacting with the terminal comprise (Wang, [0097] teaches an interaction time between the card and the PoS machine that is specified by qPBOC is very short and is usually between 0.3 s to 0.5 s. Therefore, a measure of modifying a CVM of the card is performed before the card interacts with the PoS machine, and after the CVM of the card is modified, the card enters a PIN-less state and then interacts with the PoS machine. Therefore, in this case, a CVM attribute of the PoS machine is unknown, that is, it is unknown whether the PoS machine supports the CDCVM. In these two modification manners, whether the PoS machine supports the CDCVM does not need to be considered. Therefore, such a modification manner can cover an entire application scenario, and when it is determined that the transaction amount is less than or is equal to the PIN-less limit, the modification manner may be used, so then the PoS machine learns that the transaction is PIN-less.: 
receiving, from the terminal, an application identifier indicating compatibility with the contactless payment protocol (Wang, [0097], [0210]); 
and determining, based on the application identifier, that the transaction device is compatible with the terminal for transacting via the contactless payment protocol (Wang, [0097], [0210]).
With respect to claim 5 and 16, Wang teaches the invention as stated in claim 1. Wang further teaches wherein the user verification mechanism is a biometric mechanism (Wang, [0142] teaches the check device may verify whether an identity of a holder of the payment device is valid in another identity verification manner. For example, a user may set an initial password when the check device is bound to the payment device, and subsequently, when the payment device requests the check device for the PIN-less identifier, the check device may require the user to enter the initial password, and verify the identity of the holder of the payment device by using the initial password. If the check device is a wearable device, for example, a smart band, the identity verification manner may alternatively be a manner in which the check device protects the PIN-less identifier by using a biometrical identification technology such as an initial password+carry-on state detection and pulse detection. That is, the user does not need to verify the identity of the holder of the payment device in a verification manner actively operated by the user.).
With respect to claim 6 and 17, Wang teaches the invention as stated in claim 5. Wang further teaches wherein the biometric mechanism is a fingerprint reader (Wang, [0056] teaches A CDCVM is a specific cardholder verification manner for a QuickPass transaction initiated by a mobile device and currently the CDCVM is usually (including but is not limited to) a digital password and a fingerprint of a wallet application. If a mobile phone and a PoS machine both support the CDCVM in a CVM list, a result of the CDCVM is used as a cardholder verification result (the CDCVM has a highest priority in the CVM list), and an online PIN or signature does not need to be provided again. [0142]).
With respect to claim 7 and 18, Wang teaches the invention as stated in claim 1. Wang further teaches wherein the transacting is performed under EMV contactless protocols (Wang, [0064] teaches two commonly used mobile payment modes are mainly an SE-based mobile payment mode and an HCE-based mobile payment mode. UnionPay Cloud QuickPass implements card emulation in a mobile device based on HCE, and is compatible with logic of a PBOC technology. FIG. 1 is a schematic diagram of an existing SE-based mobile payment mode and an HCE-based mobile payment mode. It may be learned from FIG. 1 that, there is no SE in an HCE-based mobile payment technology. Based on the technology, without a security carrier, an NFC controller notifies an application processor of smartcard instruction data, and then the operating system notifies a specified mobile phone application of the smartcard instruction data Compared with SE-based card emulation, in a host card emulation method, any program can emulate an IC card to directly communicate with an NFC card reader. Therefore, compared with a conventional SE-based card emulation solution, a difference of the HCE solution mainly lies in that account data related to a transaction can be stored only in an REE or a TEE. Due to a lack of a secure storage environment, HCE-based QuickPass needs to integrate an additional risk management mechanism. Because there is no security carrier in the HCE-based mobile payment mode, for all HCE-based transactions, a limit key needs to be used, and it is forced that each transaction is performed online. In addition to a small-amount quick service, for each transaction, it is forced that a password is entered to ensure security.).
With respect to claim 8, Wang teaches the invention as stated in claim 7. Wang further teaches wherein the user verification mechanism is a Consumer Device Customer Verification Method (Wang, [0056]).
With respect to claim 9, Wang teaches the invention as stated in claim 8. Wang further teaches wherein the comprises a protocol that is suitable for a mobile telephone payment device when a Consumer Device Customer Verification Method is present (Wang, [0056], [0069]).
With respect to claim 10, Wang teaches the invention as stated in claim 8. Wang further teaches wherein the transaction device uses a transaction protocol suitable for a contactless payment card when a Consumer Device Customer Verification Method is not present (Wang, [0097] teaches an interaction time between the card and the PoS machine that is specified by qPBOC is very short and is usually between 0.3 s to 0.5 s. Therefore, a measure of modifying a CVM of the card is performed before the card interacts with the PoS machine, and after the CVM of the card is modified, the card enters a PIN-less state and then interacts with the PoS machine. Therefore, in this case, a CVM attribute of the PoS machine is unknown, that is, it is unknown whether the PoS machine supports the CDCVM. In these two modification manners, whether the PoS machine supports the CDCVM does not need to be considered. Therefore, such a modification manner can cover an entire application scenario, and when it is determined that the transaction amount is less than or is equal to the PIN-less limit, the modification manner may be used, so then the PoS machine learns that the transaction is PIN-less.).

With respect to claim 11 and 19, Wang teaches the invention as stated in claim 1. Wang further teaches wherein the transaction device is a wearable payment device (Wang, [0015]).
With respect to claim 12 and 20, Wang teaches the invention as stated in claim 11. Wang further teaches wherein the transaction device comprises one of a ring, a band, a strap or a pendant (Wang, [0074] teaches For example, for a cardholder, a used mobile phone may be the payment device, and a carried-on watch may be the check device; or a used mobile phone may be the check device, and a carried-on watch may be the payment device. The wearable device may include but is not limited to: a watch supported by a wrist, for example, a smartwatch and a smart band; footwear supported by feet, for example, smart sneakers; and glasses supported by a head, for example, smart glasses and a smart helmet. The payment device is also not limited to a mobile phone, and may be a device provided that the device can complete a payment function. This is not limited in this embodiment of the present invention.).

Response to Arguments
Applicant’s arguments with respect to claims 1-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With respect to 35 U.S.C 101 rejection, Examiner has re-evaluated the claims and when considering the claims as a whole the claims are directed to an authorization mechanism between devices that allow a wearable device to conduct a payment. Although the economic practice of conducting a payment is present, additional elements of identifying supported user verification mechanism and selecting a transaction protocol from among a plurality of transaction protocols using a first and second supported user verification mechanism integrates the abstract idea into a practical application, further authenticating a wearable device verified by a biometric scan are additional elements that integrate the abstract idea into a practical application. As a result, the Examiner has withdrawn the previous 101 rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID ESTEBAN BERROA whose telephone number is (571)270-3487.  The examiner can normally be reached on MON-FRI @ 10:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTINE BEHNCKE can be reached on (571) 272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID ESTEBAN BERROA/Examiner, Art Unit 3697                
/CHRISTINE M BEHNCKE/Supervisory Patent Examiner, Art Unit 3697